DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawing Objections
	The applicant has provided remarks that the internal volume is configured to receive air flow independently of the plurality of inflatable pontoons by pointing to other figures not part of the currently elected species. However, it is noted that the drawings of Species IV would need to be amended to show these two specific features, the first and second air inlets that are used to inflate both the internal volume and the pontoons respectively, as well as the non-woven patient contact layer coupled to the top panel, instead of pointing to other figures that are associated with different species in order to avoid ambiguity. The examiner maintains the drawing objection.
102 Rejections		
	In light of the amendments made by the applicant by including two air flow paths independent of each other the examiner has withdrawn the rejection made under 102 (a)(2).
103 Rejections Claims 21, and 33
	Applicant’s arguments filed 12/16/2021 have been fully considered but they are not persuasive. The examiner has provided a new reference in view of the newly submitted IDS on 09/24/2021 to address the newly provided amendments for claims 21 and 33.
103 Rejections Claim 31,
12/16/2021 with regards to the rejection of claim 31 have been fully considered but they are not persuasive. The examiner has noted that the new combination of claim 21 address the concerns of the applicant. In response to applicant's argument that the examiner did not provide how one of ordinary skill in the art would modify Weedling in view of Biggie, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally the applicant’s allegation that the combination of Weedling and Biggie would destroy Weedling’s ability to function is merely speculative. The applicant has not explained how this would happen and the examiner refers back to the bodily incorporation argument above.
103 Rejections Claim 32
	The applicant argues that the “non-woven patient contact layer” is not disclosed but does not appear to cite as to why it is not. The examiner refers the applicant to the rejection of claim 32.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 21 (as amended) corresponding to the limitation “wherein the internal volume is configured to receive air flow independently of the plurality of inflatable pontoons” and 32 corresponding a non-woven patient contact layer positioned over the top panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-27, 29-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent No. 5067189 issued to Weedling in view of WIPO Publication No. 2013038845 issued to Stryker.

Regarding claim 21,
	Weedling discloses an inflatable transfer mattress, (Weedling: Abstract) comprising: a top panel; (Weedling: FIG. 32 (12)) a bottom panel (Weedling: FIG. 32 (18)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Weedling: col. 20 lines 41-45 “Thermal bond longitudinal seal lines 32 are formed by and between top sheet 12, the second intermediate sheet 16 and bottom sheet 18 at lateral edges of the air pallet 10.”) wherein the internal volume is configured to receive an first air flow therein; (Weedling: col. 23 lines 33-39)  and a plurality of inflatable pontoons positioned within the internal volume, (Weedling: FIG. 32 (44-64)) wherein each of the plurality of inflatable pontoons is configured to be transitioned from a deflated state in which each of the plurality of inflatable pontoons are flat (Weedling: FIG. 4 shows the pontoons in a deflated state in which each pontoons are flat in a deflated state) to an inflated state in which each of the plurality of inflatable pontoons define a cylindrical cross-section. (Weedling: FIG. 32 (44-64) shows the pontoons in an inflated state which has a cylindrical cross-section)
	Weedling does not appear to disclose wherein the internal volume is configured to receive the first air flow independent of a second air flow configured to inflate at least one of the plurality of inflatable pontoons.
	However, Stryker discloses wherein the internal volume (Stryker: FIG. 12 (116)) is configured to receive the first air flow independent (Stryker: FIG. 12 (124) acts as a conduit for (116) for receiving air) of a second air flow (Stryker: FIG. 12 (130,132)) configured to inflate at least one of the plurality of inflatable pontoons. (Stryker: FIG. 12 (114a-d))
	It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have two distinct air flows configured to inflate the internal volume and the other to inflate the pontoons as taught by Stryker by simply designing the pontoons to be separated from the internal volume so that they are independently inflatable for the purpose of being able to turn a patient on his/her side in which one of ordinary skill in the art would have recognized as a predictable result in view of the disclosure of Stryker.

Regarding claim 22,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 21, wherein the plurality of inflatable pontoons comprises a first set of inflatable pontoons positioned on a first side of a centerline of the top panel and a second set of inflatable pontoons positioned on a second side of the centerline. (Weedling: See annotated figure below)

    PNG
    media_image1.png
    468
    468
    media_image1.png
    Greyscale

Regarding claim 23,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 22, wherein each inflatable pontoon in the first set of inflatable pontoons is in fluid communication and each inflatable pontoon in the second set of inflatable pontoons is in fluid communication. (Weedling: FIG. 32 (72) see also col. 21 lines 31-34 “FIG. 32 is applied to the air input or air inlet valve 72 in the same manner as that effected at 60, and via inlet pipe 50 in U.S. Pat. No. 4,528,704, FIG. 2.” Air flows to the bladders via (72) which allows both sets of inflatable pontoons to be in fluid communication.)

Regarding claim 24,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 22, wherein each inflatable pontoon in the first set of inflatable pontoons is coupled to a first air flow path (Stryker: FIG. 12 (130) wherein (130) may be interpreted as a first air flow path for a first set of inflatable pontoons) having a proximal end coupled to at least one of the plurality of inflatable pontoons in the first set of inflatable pontoons and a distal end, wherein the distal end is configured to extend beyond the perimeter of the bottom panel. (Weedling: see annotated figure below, in addition Stryker has this feature as well since there is only 1 air-flow path for two inflatable pontoons.)

    PNG
    media_image2.png
    325
    590
    media_image2.png
    Greyscale


	Weedling does not appear to disclose, wherein each inflatable pontoon in the second set of inflatable pontoons is coupled to a second air flow path having a proximal end coupled to at least one of the plurality of inflatable pontoons in the second set of inflatable pontoons and a distal end, wherein the distal end of each of the first air flow path and second air flow path is configured to extend beyond the perimeter of the bottom panel.
	However, Stryker discloses wherein each inflatable pontoon in the second set of inflatable pontoons is coupled to a second air flow path having a proximal end coupled to at least one of the plurality of inflatable pontoons in the second set of inflatable pontoons and a distal end, wherein the distal end of each of the first air flow path and second air flow path is configured to extend beyond the perimeter of the bottom panel. (Stryker: FIG. 12 (132) extends beyond the perimeter of bottom panel (112) and inflates a second set of inflatable pontoons (114c-d))
	It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have two distinct air flow paths for the set of inflatable pontoons as taught by Stryker since doing so would allow an operator to control which side to rotate a patient on to avoid pressure ulcers in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 25,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 24, comprising a first valve formed integrally with the first air flow path adjacent the distal end. (Weedling: FIG. 32 (72) see also col. 22 lines 14-17 wherein (72) may be interpreted as a valve)

Regarding claim 26,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 21, wherein each of the plurality of inflatable pontoons is coupled to the top panel along a first line and the bottom panel along a second line. (Weedling: FIG. 31 see how chambers 56, 58, 60, 62, and 64 are coupled to bottom panel via 28 and chambers 44, 46, 48, 50, 52, 54 are coupled to top panel via 32. In addition Stryker also discloses this feature in FIG. 12)

Regarding claim 27,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 21, wherein each of the plurality of inflatable pontoons is coupled to an adjacent one of the plurality inflatable pontoons. (Weedling: FIG. 31 see how chambers 46-54 and 56-64 are coupled to each other via seal lines (30) and (32), in addition Stryker discloses this feature as well since there is 1 air flow path for 1 set of pontoons.)

Regarding claim 29,
The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 21, wherein the bottom panel defines a plurality of holes (Weedling: FIG. 31 (18, 26)) configured to provide air flow from the internal volume (Weedling: FIG. 31 the area between (12) and (18)) to an area located between the bottom panel and a surface. (Weedling: col. 24 lines 47-52 wherein the perforations allow for air to flow from an area between the bottom panel and a surface.)

Regarding claim 30,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 21.
Weedling does not appear to disclose wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel.
wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel. (Stryker: FIG. 12)
It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have inflatable pontoons that rotate a patient to a predetermined angle as taught by Styker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, i.e. by controlling the inflation of a specific set of pontoons, with no change in their respective functions, and the combination would have yielded nothing more than allow a bed-ridden patient to be rotated to on his side to avoid pressure ulcers in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 31,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 30, wherein the predetermined angle is an angle in the range of 0-30 degrees. (Stryker: FIG. 12 shows an angle greater than 0 degrees)


Regarding claim 33,
	Weedling discloses an inflatable transfer mattress, (Weedling: Abstract)  comprising: a top panel; (Weedling: FIG. 32 (12)) a bottom panel (Weedling: FIG. 32 (18)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Weedling: col. 20 lines 41-45 “Thermal bond longitudinal seal lines 32 are wherein the internal volume is configured to receive an air flow therein; (Weedling: col. 23 lines 33-39)  and a plurality of inflatable pontoons positioned within the internal volume, (Weedling: FIG. 32 (44-64)) wherein each of the plurality of inflatable pontoons is configured to be transitioned from a deflated state in which each of the plurality of inflatable pontoons are flat (Weedling: FIG. 4 shows the pontoons in a deflated state in which each pontoons are flat in a deflated state) to an inflated state in which each of the plurality of inflatable pontoons define a cylindrical cross-section. (Weedling: FIG. 32 (44-64) shows the pontoons in an inflated state which has a cylindrical cross-section) wherein each of the plurality of inflatable pontoons is coupled to the top panel along a first line and the bottom panel along a second line, (Weedling: FIG. 31 see how chambers 56, 58, 60, 62, and 64 are coupled to bottom panel via 28 and chambers 44, 46, 48, 50, 52, 54 are coupled to top panel via 32.) and wherein each of the plurality of inflatable pontoons is coupled to an adjacent one of the plurality inflatable pontoons. (Weedling: FIG. 31 see how chambers 46-54 and 56-64 are coupled to each other via seal lines (30) and (32))
	Weedling does not appear to disclose wherein the internal volume is configured to receive the first air flow independent of a second air flow configured to inflate at least one of the plurality of inflatable pontoons.
	However, Stryker discloses wherein the internal volume (Stryker: FIG. 12 (116)) is configured to receive the first air flow independent (Stryker: FIG. 12 (124) acts as a conduit for (116) for receiving air) of a second air flow (Stryker: FIG. 12 (130,132)) configured to inflate at least one of the plurality of inflatable pontoons. (Stryker: FIG. 12 (114a-d))


Regarding claim 34,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 33, wherein the plurality of inflatable pontoons comprises a first set of inflatable pontoons positioned on a first side of a centerline of the top panel and a second set of inflatable pontoons positioned on a second side of the centerline. (Weedling: See annotated figure below, In addition Stryker discloses this feature as well in FIG. 12)

    PNG
    media_image1.png
    468
    468
    media_image1.png
    Greyscale


Regarding claim 35,
the inflatable transfer mattress of claim 34, wherein each inflatable pontoon in the first set of inflatable pontoons is in fluid communication and each inflatable pontoon in the second set of inflatable pontoons is in fluid communication. (Weedling: FIG. 32 (72) see also col. 21 lines 31-34 “FIG. 32 is applied to the air input or air inlet valve 72 in the same manner as that effected at 60, and via inlet pipe 50 in U.S. Pat. No. 4,528,704, FIG. 2.” Air flows to the bladders via (72) which allows both sets of inflatable pontoons to be in fluid communication. In addition Stryker discloses this feature as well in FIG. 12.)


Regarding claim 36,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 34, wherein each set of inflatable pontoons is coupled to an air flow path having a proximal end coupled to at least one of the plurality of inflatable pontoons in the set of inflatable pontoons and a distal end, wherein the distal end is configured to extend beyond the perimeter of the bottom panel. (Weedling: see annotated figure below, in addition, Stryker discloses this feature as well in FIG. 12)

    PNG
    media_image2.png
    325
    590
    media_image2.png
    Greyscale





Regarding claim 37,
	The Weedling/Stryker combination discloses the inflatable transfer mattress of claim 33.
Weedling does not appear to disclose wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel.
However, Stryker discloses wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel. (Stryker: FIG. 12)



Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedling in view of U.S. Patent No. 3654059 issued to Zisblatt.

Regarding claim 32,
	Weedling discloses the inflatable transfer mattress of claim 21… the rotational positioning device… (Weedling: FIG. 31 chambers 44-64 which may be regarded as the rotational positioning device)
Weedling does not appear to disclose comprising a non-woven patient contact layer positioned over the top panel, wherein the non-woven patient contact layer is coupled to the top panel.
	However, Zisblatt discloses a non-woven patient contact layer (Zisblatt: FIG. 6 (22)) positioned over the top panel (Zisblatt: FIG. 6, the top surface of 21 (not shown) but underneath mattress cover (22)) … wherein the non-woven patient contact layer is coupled to the top panel. (Zisblatt: FIG. 6 shows mattress cover (22) coupled to the top panel of (21) wherein the sides and the top of (21) may be interpreted as a top panel, see also col. 3 lines 55-64 wherein (22) is coupled to the top panel via adhesive strips.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Weedling by adding a non-woven patient contact layer as taught by Zisblatt since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, and the combination would have yielded nothing more than protect other patients from the spread of bacteria or contamination in which one of ordinary skill in the art would have recognized as a predictable result.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        1/4/2022